73 F.3d 369NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Bashir MALEKZADA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70447.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.*Decided Dec. 29, 1995.

Before:  SNEED, TROTT and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Bashir Malekzada, a native and citizen of Afghanistan, petitions for review of the Board of Immigration Appeals' ("BIA") summary dismissal of his appeal from the immigration judge's ("IJ") decision denying Malekzada's application for asylum on the ground that he firmly resettled in France where he had been granted refugee status.  We deny the petition for review.


3
The government contends that because Malekzada has failed to raise any issues regarding the BIA's summary dismissal in his opening brief, he has waived the right to challenge the BIA's decision.  This contention has merit.


4
"It is well established in this Circuit that claims which are not addressed in the appellant's brief are deemed abandoned."  Collins v. City of San Diego, 841 F.2d 337, 339 (9th Cir.1988);  accord Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir.1986).  Here, Malekzada has failed to raise in his opening brief any issues regarding the propriety of the BIA's summary dismissal.1  We therefore conclude that Malekzada waived his right to challenge the BIA's summary dismissal.  See Collins, 844 F.2d at 339.


5
In addition, "this court's review is limited to the decision of the BIA."  Elnager v. INS, 930 F.2d 784, 787 (9th Cir.1991).  Thus, we decline to consider Malekzada's direct challenge to the IJ's decision.2  See id.


6
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Malekzada's contention that by stating in his opening brief that he appealed the BIA's decision he has not waived the issue lacks merit.  The failure to present an argument in support of a contention is interpreted as a waiver.  Northwest Acceptance Corp. v. Lynnwood Equipment, 841 F.2d 918, 924 (9th Cir.1988)


2
 In his reply brief, Malekzada contends he raised a constitutional challenge to 8 C.F.R. Sec. 208.15, which he did not need to raise before the BIA.  Our review of the opening brief reveals no reference to the Constitution but rather "a question of statutory interpretation," Wang Zong Xiao v. Barr, 979 F.2d 151, 155 (9th Cir.1992), within the purview of BIA proceedings.  Therefore, Malekzada waived his statutory challenge by failing to present it to the BIA.  See id